Citation Nr: 1732970	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-09 963	)	DATE
	)

On appeal from the
Department of Veterans Affairs 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.S. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

In October 2015, the Board issued a decision granting a 70 percent rating, but no higher, for PTSD and remanded the issue of entitlement to a total disability rating based upon unemployability (TDIU).  The Veteran appealed the PTSD issue to the United States Court of Appeals for Veterans Claims (CAVC).  The parties entered into an agreement for a Joint Motion for Remand, which was approved by the Court on February 23, 2017.

On March 10, 2017, the Board issued a dismissal of the issue of TDIU.  As the issue of PTSD was before the Board at the time, the TDIU issue should have been held as intertwined.

Accordingly, the March 10, 2017, Board decision addressing the issue of entitlement to TDIU is vacated.



	                        ____________________________________________
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


